  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 37 
418 
Atlantic Veal & Lamb, Inc. 
and
 Knitgoods Workers™ 
Union, Local 155, Union of Needletrades, Indus-
trial & Textile Employees, AFLŒCIO. 
Cases 29ŒCAŒ24484, 29ŒCAŒ24619, and 29ŒCAŒ24669
 June 30, 2004 
DECISION
 AND
 ORDER BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On August 19, 2003, Administrative Law Judge D. 
Barry Morris issued the attached decision.
*  The Charg-
ing Party and General Counsel filed exceptions and sup-
porting briefs, the Respondent filed cross-exceptions and 
a supporting brief, and the Charging Party and the Re-
spondent filed answering briefs.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions
1 and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions as 
modified and to adopt the recommended Order as modi-
fied3 and set forth in full below. 
This case concerns events that occurred during the Un-
ion™s efforts to organize th
e Respondent™s employees in 
August and September 2001.
4  The judge found that the 
Respondent violated Section 
8(a)(3) and (1) of the Act 
by suspending employee Modesto (Cuidadano) Lora, by 
discharging employee Jeorge Ogando, and by failing to 

recall employee Franklyn Rosario.  The judge further 
found that the Respondent viol
ated Section 8(a)(1) of the 
Act by threatening employees
 with plant closure and 
discharge, as well as by interrogating employees.  Fi-
nally, the judge dismissed the complaint allegations that 
                                                          
 * The record shows that Modesto (Cuidadano) Lora was suspended 
on Tuesday, August 21, 2001, and 
not September 22, as the judge 
stated on p. 5 of his decision.  Si
milarly, the record shows that the 
incidents concerning Lora occurred in the month of August and not 
September, as the judge stated in pp. 5Œ6 of his decision. 
1 No exceptions were filed to the 
judge™s dismissal of the complaint 
allegations that the Respondent creat
ed the impression of, or engaged 
in, surveillance in violation of 
Sec. 8(a)(1) of the Act.   
2 The Charging Party, the General Counsel, and the Respondent have 
each excepted to some of the judge™
s credibility finding
s.  The Board™s 
established policy is not to overrule an administrative law judge™s 
credibility resolutions unless the clear
 preponderance of all the relevant 
evidence convinces us that
 they are incorrect.  
Standard Dry Wall 
Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  
We have carefully examined the record and find no basis for reversing 

the findings. 
3 We have modified the judge™s re
commended Order to reflect all the 
violations found.  We shall also
 modify the judge™s recommended 
Order in accordance with our decisions in 
Indian Hills Care Center
, 321 NLRB 144 (1996), and 
Excel Container, Inc.
, 325 NLRB 17 
(1997).   
4 All dates are 2001 unless otherwise indicated. 
the Respondent violated Section 8(a)(3) and (1) by dis-
charging employee Cecilio (Leo) Soto and by laying off 
certain employees. 
We agree with all of 
the judge™s conclusions
5 except 
for his
 conclusion that the Respondent™s failure to recall 
employee Franklyn Rosario violated Section 8(a)(3) and 
(1) of the Act.  For the reasons discussed in section 1 

below, we find that the General Counsel failed to meet 
his initial 
Wright Line 
burden of establishing that animus 
against union activities was a motivating factor in the 

failure to recall Rosario. 
Further, in adopting the judge™s conclusion that the 
Respondent violated Section 
8(a)(3) by unlawfully dis-
charging employee Jeorge Ogando, we do not adopt the 
judge™s entire rationale.  Specifically, we find, for the 

reasons discussed in section 2 below, that the Respon-
dent had actual knowledge of, or suspected, Ogando™s 
union activity based on a confluence of circumstances 

surrounding Ogando™s discharge. 
1. Franklyn Rosario was one of several employees 
whom the Respondent laid off between September 12 

and 25 in response to the September 11 attacks on the 
World Trade Center.  The judge found, and we agree, 
that these layoffs, including the layoff of Rosario, were 

lawful.  The judge also found, however, that the Respon-
dent unlawfully failed to recall Rosario to 1 of the 21 
new production positions that became available during 

                                                          
 5 We agree with the judge™s conclusion that the Respondent met its 
burden under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), to show that it would 

have laid off certain employees be
tween September 12 and 25 even in 
the absence of their union activity.  Accordingly, we find it unnecessary 
to pass on the judge™s conclusion that the General Counsel met his 
initial Wright Line
 burden of showing that the union activity of the laid-
off employees was a motivating factor
 in the Respondent™s decision to 
lay them off.   
In adopting the judge™s conclusion that the Respondent violated Sec. 
8(a)(1) and (3) by suspending employee Lora, we find that the judge 
did not err in finding the suspension
 unlawful despite the fact that the 
complaint alleged unlawful discharge 
and not suspension.  ﬁIt is well 
settled that the Board may find and remedy a violation even in the 
absence of a specified allegation in th
e complaint if the issue is closely 
connected to the subject matter of 
the complaint and has been fully 
litigated.ﬂ  
Pergament United Sales, 
296 NLRB 333, 334 (1989), enfd. 
920 F.2d 130 (2d Cir. 1990); see also 
Cardinal Home Products
, 338 
NLRB 1004, 1007 (2003) (judge properly found 8(a)(1) violation that 

was not alleged in the complaint where 8(a)(3) violation alleged and 
8(a)(1) violation found both plainly 
focused on the same set of facts, 
the ultimate issue of the Respondent™s motivation was the same in both 

instances, and the Respondent acknowledged that this issue was fully 
litigated at the hearing).  Here, the Respondent does not deny that the 
issue of Lora™s suspension was litigated
 fully at the hearing.  Moreover, 
the ultimate issue of the Respondent
™s motivation in taking the adverse 
action against Lora is the same whether the Respondent was proven to 
have discharged Lora or to have me
rely suspended him.  The judge thus 
acted within his discretion to find this violation based on the evidence 
adduced at the hearing.  ATLANTIC VEAL & LAMB
, INC
. 419
the months of September to December.  The judge rea-
soned that because Rosario was shown to have per-
formed virtually all of the jobs that were being per-
formed in the plant during his two stints of employment 

with the Respondent (the positions of deboner, cutter, 
trimmer, and packer), Rosari
o should have been recalled 
to one of the new positions 
that became available.  We 
disagree with the judge™s finding and analysis.     
Fundamentally, the judge did not state any basis for his 
implicit finding that the General Counsel satisfied his 

initial 
Wright Line 
burden, and we are unable to discern a 
basis for such a finding on the evidence in this case.  As 
the judge noted, the record do
es not reflect what the 21 
new positions actually were, much less the skill levels or 
union sentiments of the employees who filled them.  Fur-

ther, the record sh
ows that the Respond
ent recalled four 
of the employees laid off in September to the newly 
available positions, yet there is no evidence indicating 

why those employees were recalled and others such as 
Rosario were not.
6  Thus, even assuming arguendo that 
the record supports the judge™
s inference that at least one 
of the newly available positions was for a deboner, cut-
ter, trimmer, or packer, this 
shows, at best, that the Re-
spondent may have filled positions for which Rosario 

was qualified.  There are, how
ever, insufficient facts to 
show that the Respondent™s 
animus against Rosario™s 
union activity was a motivating factor in the decision not 

to recall him to any of those positions.  We thus reverse 
the judge™s finding that the Respondent unlawfully failed 
to recall Rosario.     
2.  We agree with the judge™s findings that the General 
Counsel established under 
Wright Line
 that Jeorge 
Ogando™s union activity was a motivating factor in the 
Respondent™s decision to di
scharge him, and that the 
Respondent failed to show that it would have discharged 

Ogando even in the absence of his union activity.  In 
agreeing that the General Counsel met his initial burden 
under 
Wright Line
, we find that there is sufficient evi-
dence to support the finding that the Respondent at least 
suspected Ogando™s involv
ement with the Union.
7                                                             
 6 Again, the record is devoid of evidence of the employees™ com-
parative skill levels.  It bears noting,
 however, that each of the four 
recalled employees was named in the complaint as having engaged in 
union activity.   
7 Respond First Aid
, 299 NLRB 167, 169 fn. 13 (1990), enfd. mem. 
940 F.2d 661 (6th Cir. 1991) (ﬁThe Board and the courts have long held 
that when the General Counsel proves an employer suspects discrimi-
natees of union activities, the knowledge requirement is satisfied.ﬂ).  
Because we find the knowledge requir
ement satisfied as to Ogando, 
we find it unnecessary to pass on the judge™s reliance on 
Link Mfg. Co.
, 281 NLRB 294 (1986)
, in finding that the General Counsel satisfied his 
initial Wright Line 
burden
. The Board has found that the knowledge element of 
the General Counsel™s initial burden may be satisfied by 
evidence of the surrounding 
circumstances, including 
contemporaneous 8(a)(1) violations, the timing of the 

alleged discriminatory action, and the pretextual nature 
of the reasons advanced by the respondent for the action 
taken.  See, e.g.,
 Metro Networks
, 336 NLRB 63, 65 
(2001).  Such circumstances surround Ogando™s dis-
charge.8  The Respondent discharged Ogando on the 
same day it unlawfully interrogated him
.  Further, these 
actions occurred within the context of additional con-
temporaneous 8(a)(1) violations committed by the Re-
spondent.  In addition, the Respondent advanced false 
reasons for its decision
 to discharge Ogando.
  We find 
that these circumstances supp
ort a finding that the Re-
spondent suspected
 Ogando™s union activity.   
First, Ogando was unlawfully interrogated by his su-
pervisor, Eddie Cruz, on the same day that the Respon-

dent terminated Ogando.  Ogando requested and was 
granted a 6 a.m. to 2:30 p.m. schedule at the start of the 
summer of 2002 to allow him to attend school in the af-

ternoons.  Prior to that change, Ogando™s hours had been 
7 a.m. to 3:30 p.m.
  On the morning of August 27, Cruz 
told Ogando he was imposing a sudden change in 

Ogando™s scheduled hours to a 9 a.m. to 5 p.m. schedule.  
This change, as the Respondent well knew, compelled 
Ogando to choose between continuing to work for the 

Respondent and continuing to go to school.  Fifteen min-
utes after this conversation,
 Ogando approached Cruz 
and asked him, ﬁ[D]o you want to fire me?ﬂ  Cruz re-

sponded, ﬁ[N]o,ﬂ and then asked Ogando if he had left 
work early the previous Friday to attend the union meet-
ing at the Cafeta Restaurant.
9  Ogando told the Respon-
dent™s owner, Phillip Peerless, that he would report to 
work under the new schedule the following day.  Never-

theless, the Respondent discharged Ogando that same 
afternoon, telling him that ﬁit was time to part ways.ﬂ  
The timing of these events all in the same dayŠthe Re-

spondent™s sudden and unexplained change of Ogando™s 
hours, its unlawful interrogation of him and his nearly
 simultaneous discharge, desp
ite Ogando™s acceptance of 
the changeŠprovides ample evidence for finding that the 
Respondent suspected Ogando™s union activity.  
Meyers 
                                                          
 8 Chairman Battista does not believe that the General Counsel can 
establish one element of the 
Wright Line
 initial burden, e.g., knowl-
edge, by showing the other elements
, e.g., union activity and animus.  
However, he agrees that in this cas
e, as discussed infra, the circum-
stances concerning the timing of the 
discharge and the pretextual reason 
advanced for it show that the Respondent suspected that Ogando sup-
ported the Union and that this suspic
ion was a motivating factor in the 
Respondent™s decision to discharge him.  Therefore, he agrees that the 

General Counsel has met his burden under 
Wright Line
. 9 Ogando replied that he had 
not attended the meeting.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 420 
Transport of New York, Inc.,
 338 NLRB 958, 971 
(2003); 
Abbey™s Transportation Services
, 284 NLRB 
698, 700 (1987), enfd. 837 F.2d 575 (2d Cir. 1988).  
Second, the Respondent gave false reasons for 
Ogando™s discharge.  In rejecting the Respondent™s as-
serted business reasons for changing Ogando™s hours and 
ultimately discharging him, the judge did not credit 

Cruz™ testimony that the change was necessary because 
the employee who took over the day™s end inventory 
from Ogando was not performing it properly and because 

Ogando told Cruz he ﬁdidn™t want to do the hours.ﬂ
10  Ogando™s hours were changed, without explanation, to 
hours that neither he nor anyone in his department had 
worked before.  Further, within a week after Ogando left 
the Respondent™s employ, the Respondent switched the 

hours of Francis Marte to Ogando™s former schedule of 
6:30 a.m. to 2:30 p.m.  Additionally, the judge credited 
Ogando™s testimony that he accepted the new schedule 

that the Respondent imposed on him.  The judge found 
that Ogando told Peerless that he would report to work 
the following day in accordance 
with the new schedule.  
Thus, the Respondent™s assertion of false reasons for the 
change in Ogando™s schedule and for Ogando™s ultimate 
discharge support the finding that the Respondent sus-

pected Ogando™s union activity.  
Abbey™s Transportation 
Services, supra at 700;
 Meyers Transport of New York, 
Inc.,
 supra, slip op. at 14. 
Finally, the unlawful interrogation and discharge of 
Ogando occurred against the backdrop of other unlawful 
conduct by the Respondent in the same time period.  It is 

undisputed that the Respondent knew of the Union™s or-
ganizational campaign that began in August 2001.  By 
the time of Ogando™s discharge on August 28, the Re-
spondent™s unlawful response to that campaign was al-
ready underway.  As the judge found, on August 21, the 

Respondent unlawfully suspended Modesto (Cuidadano) 
Lora for his union activity.  On August 31, the Respon-
dent unlawfully threatened 
employees that if the Union 
ﬁcame in,ﬂ the Respondent w
ould ﬁclose the business and 
move to Indiana,ﬂ and that 
if the employees ﬁcontinue 
this idea about the Union,ﬂ the Respondent ﬁwas going to 

close the company as [the 
Respondent] had done on 
other previous occasions.ﬂ  It
 was also during this period 
that Supervisor Hector (Raf
ael) Lopez unlawfully inter-
rogated employee Juan Moreno after he signed an au-
thorization card, asking him what he ﬁknew about the 
Union,ﬂ telling him that he ﬁshouldn™t get into thisﬂ and 

                                                          
 10 The judge did not separately find that the change in Ogando™s 
hours was discriminatorily motivated, and there are no exceptions on 
this point.  However, the judge rejected, as we do, the Respondent™s 

defenses that the change was justif
ied and that Ogando refused to per-
form those hours.  
to ﬁadvise the other employees not to join the Union,ﬂ 
and warning him that the job ﬁwas too close to my house 
to lose it that easily.ﬂ   
All of these unlawful acts 
took place within days of 
Ogando™s discharge.  This co
nvergence of events in such 
a short period of timeŠthe Respondent™s unlawful sus-
pension of Lora, followed by the Respondent™s unlawful 

threats of plant closure and the unlawful interrogation of 
MorenoŠlends further support to the conclusion that the 
Respondent suspected Ogando™s union activity.   
In sum, the evidence of (1
) the Respondent™s specific 
conduct towards Ogando (imposing a schedule on him 
that the Respondent knew conflicted with his school 
commitment and interrogating and ultimately discharg-
ing him even after he said he would accept the change in 

hours); (2) the Respondent™s asserted false reasons for 
the discharge; and (3) the timing of events (the proximity 
between Ogando™s interrogation, discharge, and the addi-

tional 8(a)(1) and (3) violations found) constitutes suffi-
cient evidence upon which to
 find the Respondent sus-
pected Ogando™s union activity.  Inasmuch as the ele-

ments of knowledge and animus have been satisfied, and 
as the Respondent™s defenses have been shown to be 
mere pretexts, we conclude, in
 agreement with
 the judge, 
that the Respondent discharged Ogando in violation of 
Section 8(a)(3) and (1) of the Act. 
3. Our dissenting colleague complains that the judge 
did not set forth a basis for his credibility resolutions.  In 
this regard, he relies on 5 U.S.C. § 557(c) of the Admin-
istrative Procedures Act (APA
).  However, that section 
requires only that there be a 
basis for findings of fact.  A 
demeanor-based credibility resolution is itself a basis for 
a finding of fact.  There is 
no APA requirement that there 
be a subexplanation of the demeanor-based credibility 
resolution. 
Our colleague acknowledges th
at there are many cases 
where a judge bases his or her of fact on a demeanor-
based credibility resolution, and the Board affirms under 

Standard Dry Wall
.  Our colleague cites no cases where 
a court has reversed the Board in these cases. 
Having said all of that, we believe that it would be far 
better for judges to give a more specific basis for a de-
meanor-based credibility resolution.  This could include, 
for example, nervousness of the witness, self-contra-

diction, evasiveness, etc.  
We strongly encourage all of 
our judges to follow this bett
er practice.  However, we 
find the record is sufficient in order for us to make our 

findings in this case. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
 ATLANTIC VEAL & LAMB
, INC
. 421
Respondent, Atlantic Veal & Lamb, Inc., Brooklyn, New 
York, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening its employees with plant closure be-
cause of their activity on behalf of the Knitgoods Work-
ers™ Union, Local 155, Union 
of Needletrades, Industrial 
& Textile Employees, AFLŒCIO,
 or any other labor or-
ganization. 
(b) Threatening to discharg
e its employees because of 
their union activity. 
(c) Coercively interrogating its employees concerning 
their union activity.   
(d) Suspending and discharg
ing employees because of 
their union activity. 
(e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act.  
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.   
(a) Within 14 days from the date of this Order, offer 
Jeorge Ogando full reinstatement to his former position 

or, if that position no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed.   
(b) Make Jeorge Ogando and Modesto Lora whole for 
any loss of earnings and other benefits suffered as a re-
sult of the discrimination against them, in the manner set 

forth in the remedy section of the decision.   
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 

Jeorge Ogando and the unlawful suspension of Modesto 
Lora, and within 3 days ther
eafter notify them in writing 
that this has been done and that their unlawful discharge 
and unlawful suspension, respectively, will not be used 
against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Brooklyn, New York, copies of the attached 
notice marked ﬁAppendix.ﬂ
11  Copies of the notice, on 
                                                          
 11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
forms provided by the Regional Director for Region 29, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since August 21, 2001.  
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
 MEMBER SCHAUMBER
, dissenting in part. 
I join my colleagues in finding that the Respondent did 
not violate Section 8(a)(1) of the Act by soliciting griev-
ances, and did not violate Section 8(a)(3) by laying off 

approximately 14 employees following the terrorist at-
tacks in September 2001, and by thereafter failing to re-
call them.
1  The dismissal of these allegations is based 
either on the General Counsel™s failure to meet his initial 
burden of proof or on specific documentary evidence 
Respondent submitted showing the decline in its business 

operations immediately after September 11. 
However, contrary to my colleagues, I conclude that 
the judge failed to make sufficiently detailed credibility 
resolutions to satisfy the requirements of 5 U.S.C. § 
557(c) of the Administrative Procedures Act and to per-

mit meaningful review of his credibility assessments.  
Accordingly, I would remand to the judge those issues 
turning on credibility resolutions and direct him to ex-

plain his reasons for crediting or discrediting the testi-
mony of certain witnesses.  Specifically, I would remand 
for additional findings the complaint allegations that Re-

spondent violated Section 8(a)(1) by interrogating em-
ployees and threatening them with discharge and plant 
closure, violated Section 8(a)(3) by suspending employee 

Modesto (Cuidadano) Lora, and violated Section 8(a)(3) 
by discharging employees Cecilio (Leo) Soto and Jeorge 
Ogando.   
The judge premised his credibility resolutions on the 
ﬁdemeanorﬂ of witnesses, but 
did not explain what in the 
                                                          
 1 For the reasons stated in the majo
rity opinion, I join my colleagues 
in reversing the judge™s finding that Respondent unlawfully refused to 

recall employee Franklyn Rosario. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 422 
witnesses™ demeanor caused him to credit one witness 
over another.  Rather, he simply included in the second 
paragraph of his decision a blanket statement that 
ﬁ[u]pon the entire r
ecord of the case, including my ob-
servation of the demeanor of the witnesses, I make the 
following: [findings].ﬂ  All subsequent credibility resolu-
tions in the decision lack 
an explanation of the de-
meanor-based indicia that in
fluenced the judge.  For ex-
ample, in finding that Respondent unlawfully suspended 
employee Lora, the judge stated in part as follows: 
 Lora signed the Union authorization card on Sep-
tember 18 and distributed seven additional cards.  I 
credit Rosario™s testimony th
at Rojas said that Lora 
and Soto were ﬁthe two persons that were talking to 

the employees to join the Unionﬂ and they ﬁgot fired 
because they were the head[s] . . . to get the employ-
ees to get in the Union.ﬂ  In addition, I credit Mo-

reno™s testimony that Rojas told several employees 
ﬁnot to let our minds get poisonedﬂ by Lora and 
Soto.  Based on the above I find that General Coun-

sel has made a prima facie showing that protected 
conduct was a motivating factor in Respondent™s de-
cision. 
Respondent contends that Lora was suspended 
and was not terminated.  
In addition, Respondent 
contends that Lora was not given permission to be 

absent on Monday, September 20.  While Lopez tes-
tified that he did not give Lora permission to be ab-
sent on Monday, I do not credit that testimony.  In-

stead, I have credited Lora™s testimony that when he 
asked Lopez for permission to be absent, Lopez re-
plied, ﬁno problem.ﬂ  
Accordingly, I find that Respondent has not sus-
tained its burden of show
ing that the ﬁsame action 
would have taken place even in the absence of pro-
tected conduct.ﬂ  Nowhere, however, did the judge explain his reasons for 

determining that Lora was a credible witness while Lopez 
was not.  Thus, we have no basis to truly respond to Re-

spondent™s credibility-based exceptions on determinative 
factual issues, such as whether Lopez granted Lora permis-
sion to take off work on September 20.
2   
Section 557(c) of the Administrative Procedures Act, 5 
U.S.C. § 557, specifies that ﬁall decisions . . . shall in-
clude a statement of . . . (A
) findings and conclusions, 
and the reasons or basis ther
efore, on all the material 
                                                          
 2 Similarly, in finding the Responde
nt lawfully discharged employee 
Soto, the judge failed to
 explain why he credited the testimony of the 
Respondent™s official, Marty Weiner, that Soto waived a knife at 
Weiner.  The judge merely stated that ﬁI credit Marty™s testimony that 

Soto ‚got excited™ and shook 
his knife in Marty™s face.ﬂ   
issues of fact, law or discretion presented on the record.ﬂ  
While the burdens on our administrative law judges are 
significant, and blanket introductory demeanor state-
ments plainly more expedient, such statements simply do 

not allow for meaningful review because they do not 
articulate ﬁthe reasons or basi
sﬂ for any specific credibil-
ity determination.  Moreover, frequent use of such credi-

bility ﬁboilerplate,ﬂ
3 which is effectively unreviewable, 
may undermine the perceived fairness and integrity of 
the Board™s hearing procedures.    
Consequently, I am unable to resolve the exceptions 
filed by the General Counsel, the Charging Party, and the 
Respondent to the judge™s findings concerning those 
8(a)(1) and (3) allegations that turn on credibility deter-
minations.  I would therefore remand this case to the 

judge for reconsideration and 
issuance of a supplemental 
decision explaining the basis for crediting or discrediting 
the testimony of witnesses, whether on demeanor 

grounds or based on the actual content of the testimony 
offered. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT threaten our employees with plant clo-
sure because of their activity on behalf of the Knitgoods 

Workers™ Union, Local 155, 
Union of Needletrades, In-
                                                          
 3 Nearly identical witness demea
nor language appears in six other 
decisions recently issued by the same judge.  See
 Westchester Iron 
Works Corp.
, Case 2ŒCAŒ31494, 2004 WL 1170021 (NLRB Div. of 
Judges May 21, 2004); 
Inter-Regional Disposal & Recycling, 
341 
NLRB No. 56 (2004); 
International Bonded Couriers, Inc., 
Case 29Œ
CAŒ25748, 2004 WL 67477 (NLRB Div. of Judges Jan. 8, 2004); 
J. F. 
Kiely Construction Co.
, Case 22ŒCAŒ25376, 2003 WL 21466431 
(NLRB Div. of Judges June 20, 2003): 
Inter-Regional Disposal & 
Recycling, Inc.
, Case 22ŒCAŒ25305; 2003 WL 21423967 (NLRB Div. 
of Judges June 16, 2003; and 
AMF Trucking & Warehousing, Inc.
, Case 22ŒCAŒ25263, 2003 WL 21190793 (NLRB Div. of Judges May 
16, 2003).
  ATLANTIC VEAL & LAMB
, INC
. 423
dustrial & Textile Employees, AFLŒCIO, or any other 
labor organization. 
WE WILL NOT threaten to discharge our employees be-
cause of their union activity. 
WE WILL NOT coercively interrogate our employees 
concerning their union activity.    
WE WILL NOT discharge or suspend our employees be-
cause of their union activity. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights set forth above. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Jeorge Ogando full reinstatement to his for-
mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 

any other rights or privileges previously enjoyed. 
WE WILL make Jeorge Ogando and Modesto Lora 
whole for any loss of earnings and other benefits result-

ing from our discrimination against them, less any net 
interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Jeorge Ogando and the unlawful suspen-
sion of Modesto Lora, and 
WE WILL
, within 3 days there-
after, notify them in writing that this has been done and 
that the unlawful discharge 
and suspension, respectively, 
will not be used against them in any way.
  ATLANTIC VEAL 
& LAMB, INC.   Haydee Rosario, Esq.,
 for the General Counsel. 
Don T. Carmody, Esq.,
 for the Respondent. 
Leila M. Maldonado, Esq
., for the Union. 
DECISION STATEMENT OF THE 
CASE D. B
ARRY MORRIS, Administrative Law Judge. This case was 
heard before me in New York City during 11 days of hearing 
commencing February 27, 2002,
 and concluding March 3, 
2003. On charges filed on September 20, November 27, and 
December 18, 2001,
1 a consolidated complaint was issued on 
December 20, alleging that Atlantic Veal & Lamb, Inc. (Re-
spondent) violated Section 8(a)(1) and (3) of the National La-
bor Relations Act (the Act). Re
spondent filed an answer deny-
ing the commission of the alleged unfair labor practices. 
The parties were given full oppor
tunity to participate, pro-
duce evidence, examine and cross-examine witnesses, argue 
orally, and file briefs. Briefs 
were filed by the parties on May 
21, 2003. Upon the entire record of the case, including my ob-
servation of the demeanor of th
e witnesses, I make the follow-
ing                                                           
 1 All dates refer to 2001 unless otherwise specified. 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a New York corporation, with its principal of-
fice and place of business in Brooklyn, New York, has been 
engaged in the wholesale distribu
tion and sale of meat. It has 
admitted, and I find, that it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. In addition, it has been admitted, and I find, that Knitgoods 
Workers™ Union, Local 155, UNITE (the Union) is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
1. Background Respondent is in the business of
 processing, se
lling, and dis-
tributing meat at its facility in Brooklyn, New York. Philip 
Peerless is the president of the 
corporation, Martin Weiner is 
secretary, and his son, Brian We
iner, is vice president. Joseph 
Saccardi is chief financial officer. The production operations 
are supervised by three indi
viduals, Eddie Cruz, Hector (Rafael) Lopez, and Fr
ancisco (Jimmy) Rojas. 
The company has approximately 100 production employees, 
whose categories are: ﬁdeboners
,ﬂ who remove the bone from 
the meat; ﬁtrimmers,ﬂ who clean the meat and remove the fat; 
ﬁcuttersﬂ or ﬁchoppers,ﬂ who cut 
the calves in half; and slicing 
and packing employees. There are also several employees who 
do the inventory and fill the orders. 
The union organizing campaign started in August 2001, 
when Modesto (Cuidadano) Lora encountered Marcelo and 
Wilson, two union organizers on 
the street, about a block away 
from Respondent™s facility. On August 24, some of the em-
ployees met at the Cafeto Restaurant located near the plant to 
discuss the Union and sign authorization cards. No supervisors 
were present. 
The complaint alleges that Lora was discharged on August 
22, and that Cecilio (Leo) Soto and Jeorge Ogando were dis-
charged on August 28. The attack
 on the World Trade Center 
occurred on September 11 (9/11). On September 12, Respon-
dent laid off three employees. Fr
om September 13 to 25, it laid 
off an additional 11 employees. Respondent contends that the 
layoffs were necessary in light of the 9/11 attack. 
2. Alleged discharge of Lora 
Lora, a deboner, began his employment with Respondent in 
1998. During August he and several coworkers met with 
Marcelo and Wilson, the union organizers, on the street near 
the plant. Several days later Marcelo came to Lora™s home and 
gave him an authorization card. Lora signed the card at his 
home on August 18. Marcelo gave 
Lora seven cards, which he 
distributed to fellow employees.  
Lora testified that on Friday, August 17, he asked Lopez for 
permission to be absent the fo
llowing Monday to attend a meet-
ing at the Social Security office. Lora testified that Lopez re-
sponded, ﬁno problem.ﬂ When he returned to work on Tuesday, 
August 21, Lora testified that Lopez told him not to start work-
ing but instead he should wait for 
Rojas. He testified that Rojas 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 424 
told him to ﬁtake a week™s vacation.ﬂ Lora then went to discuss 
the matter with Peerless. Lora testified that Peerless told him, 
ﬁthe conversation is over, go
 home.ﬂ Lora then asked for 
documentation to be able to collect unemployment insurance. 
Lora testified that Peerless told
 him, ﬁgo or call on the phone 
and they will give it to you automatically.ﬂ 
Peerless testified that Lora was suspended for taking Mon-
day off without permission. Res
pondent™s position is that Lora 
was not terminated but instead ﬁhe walked out because he re-
fused to accept a suspension.ﬂ  Lopez testified that on Sunday, 
August 19, Lora asked him for perm
ission to be absent the next 
day. Lopez testified th
at he did not authorize Lora™s absence. 
Franklyn Rosario, a deboner w
ho was laid off on September 
12, testified that at a meeting of
 employees, one of the employ-
ees asked Rojas why Lora and Soto
 were fired. Rosario testified 
that Rojas replied that they were the ﬁtwo persons that were 
talking to the employees to join the Union.ﬂ Juan Moreno, a 
cutter and stripper, who was laid off on September 12, testified 
that at a meeting of several em
ployees which he 
attended, Rojas told them ﬁnot to let our minds get poisoned by Cuidadano 
[Lora] and Leo [Soto] because they were already fired.ﬂ 
3. Alleged discharge of Soto 
Soto, a deboner, began his employment with Respondent in 
1998. He testified that he first heard about the Union on August 
24, at which time he signed an authorization card.  
He further testified that the following Monday, August 27, 
Lopez told him that ﬁhe was trying to get the Union inside the 
companyﬂ and that he should be ﬁvery careful with was I do-
ing.ﬂ Lopez told him that the Union ﬁwas not going to bring 
benefits into the company.ﬂ Soto testified that at the same time 
both Lopez and Rojas told him they were going to ﬁkeep an eye 
on meﬂ and that he was ﬁModest
o™s [Lora] right hand man over 
there.ﬂ  
Soto reported for work at 5:30 a.m. on Tuesday, August 28. 
He testified that after he punched in, Lopez and Rojas told him 
that Peerless ﬁdidn™t want to see me in the company any more.ﬂ 

Soto testified that nevertheless 
he went to the table and began 
deboning. Soon thereafter Marty Weiner appeared at the table. 
Soto testified that Marty told him to leave, he replied that he 
wouldn™t, and Marty said that if he didn™t leave he would call 
the police. Soto then left the plant. 
Peerless testified that Soto was called off of the production 
line by human resources with re
spect to some documentation. 
Peerless stated that Soto was suspended because he refused to 
leave the production line. Rojas te
stified that Peerless told him 
that Soto needed to produce some ﬁpaperworkﬂ and that if he 
doesn™t comply ﬁdon™t let him start to work in the morning.ﬂ  
On August 28, Rojas told Soto that he couldn™t start work 
unless he provided the informati
on. Soto began work anyway. 
Rojas testified that he then contacted Marty. Marty approached 
the table and told Soto to leave. Rojas testified that Soto ﬁgot 
excitedﬂ and shook his knife ﬁi
n Marty™s face.ﬂ Lopez testified 
that when Marty told Soto to leave Soto ﬁgot real madﬂ and 
ﬁpulled his knife.ﬂ Lopez and Rosa
rio testified that Lopez left 
the plant before the police arrived.  
Marty testified that when he 
arrived on Tuesday morning he 
saw that Soto was having an argument with Lopez. Marty told 
Soto to listen to Lopez, but instead Soto ﬁstarted to walk toward 
me with his knife in his hand.ﬂ Marty testified that he told Soto 
to put the knife down and ﬁif you want to talk, I™ll talk with 
you. I won™t talk with a knife pointing.ﬂ Marty stated that after 
telling Soto to put the knife down three times, and Soto refus-
ing to do so, Marty called the police.  
4. Alleged discharge of Ogando 
Ogando began his employment 
with Respondent in 1998. He 
filled orders and did inventory under the supervision of Eddie 
Cruz. Originally his hours were 
7 a.m. until 3:30 p.m. Because 
he was going to school, Ogando as
ked Cruz to change his hours 
to 6 a.m. until 2:30 p.m. The change was made in the beginning 
of the summer of 2001. Francis Marti also worked in the same 
department. Ogando signed a union authorization card on Au-
gust 23. On August 28, Cruz told Ogando that his work schedule was 
being changed to 9 a.m. to 5 p.m.
 Ogando testified that he told 
Cruz that he would not be able to attend school with that 
schedule. Ogando testified that he asked Cruz, ﬁ[D]o you want 
to fire me?ﬂ Ogando testified that after Cruz answered, ﬁ[N]o,ﬂ 
Cruz asked him what time he left the previous Friday and if ﬁI 
went to the Cafeto Restaurant.ﬂ  
Ogando testified that he then we
nt to discuss the matter with 
Peerless, explaining to Peerless that the new schedule ﬁwasn™t 
going to work with my school sc
hedule.ﬂ Ogando testified that 
Peerless stated that ﬁhe couldn™t do anything to help me.ﬂ 
Ogando further testified that he
 asked Peerless what time he 
should start the next day to wh
ich Peerless replied, ﬁfrom 9:00 
to 5:00 the way Eddie told you.ﬂ Ogando testified that he then 
told Peerless, ﬁfine, we™ll see each other tomorrow.ﬂ Ogando 
further testified that at 3:30 th
at afternoon Cruz called him and 
told him ﬁit was time to part ways and that he was going to give 
me layoffﬂ and that he should return his keys. 
Peerless testified that Ogando quit his job after he was told 
that his hours had been changed. Cruz testified that ﬁthings 
were not working out,ﬂ the i
nventory was not being done cor-
rectly and orders were not being filled correctly. He testified 
that he told Ogando that the hours would have to be changed 
and that Ogando stated that be
cause of school ﬁhe didn™t want 
to do the hours.ﬂ Cruz testified that after he told Ogando that he 
had to revert to his prior schedul
e, ﬁthe next day he didn™t show 
up.ﬂ 5. Plant closure 
Rosario testified that on August 31, a meeting was held be-
tween several employees and Ro
jas and Lopez. Rosario testi-
fied that Rojas told the employees that ﬁif the Union came in 
Phil [Peerless] would close the business and move to Indiana.ﬂ 
Moreno corroborated this testimon
y. Ramon Diaz testified that 
at a meeting of all the employees held on August 31, Jimmy 
stated that ﬁif we continue this idea about the union Philip was 
going to close the company as he had done on other previous 
occasions.ﬂ Rojas testified that at a meeting with several em-
ployees he shared his feelings 
about the Union. He told them 
that he ﬁwouldn™t trust the uni
on,ﬂ that the Union promises 
many things and ﬁthen they don™t to anything after they are 
there.ﬂ He further testified that he felt this way because of his 
ﬁprevious experienceﬂ with the Union and he admitted that part 
 ATLANTIC VEAL & LAMB
, INC
. 425
of the ﬁprevious experienceﬂ was ﬁwhen the company shut 
down and moved to Utica.ﬂ He con
ceded that he discussed this 
with the employees. 
6. Threats to discharge 
Rosario testified that a meeting of employees was held on 
September 5. There were appr
oximately 30 employees present 
along with Lopez and Rojas. Rosario testified that Rojas told 
the employees that ﬁ[if] Phil found out whoever was signing the 
cards for the Union, they would ge
t fired.ﬂ Rosario testified that 
Rojas again stated that Peerless would move the company ﬁto 
Indiana.ﬂ Moreno testified that at a meeting of all employees, 
Rojas said that the meeting was called to discuss the ﬁconse-
quences that arise from signing the cardﬂ and that the conse-
quences were ﬁthat we could lose our jobs.ﬂ 
7. Interrogation Moreno testified that after he 
signed the authorization card, 
he had a conversation with Rojas and Lopez in the coatroom. 
Lopez asked him ﬁwhat I knew a
bout the Union.ﬂ Moreno re-
sponded that he ﬁdidn™t know anything about that.ﬂ As stated 
earlier, Ogando testified that Cruz
 asked him what time he left 
the plant on the Friday that the employees held a meeting at the 
Cafeto Restaurant and then aske
d, ﬁ[I]f I went to the Cafeto 
Restaurant.ﬂ  
8. Surveillance 
Lora testified that after he wa
s terminated he was passing out 
union authorization cards about a 
block away from the plant. 
He testified that Cruz was standing in the middle of the block 
ﬁobservingﬂ him. He also tes
tified that Marty Weiner ﬁob-
servedﬂ him and that Rojas and 
Cruz were standing at one of 
the plant™s exits, ﬁobservingﬂ him. Peerless testified that there 
are cameras at each of the plant™s entrances. 
9. Layoffs 
Rosario worked for Respondent from 1997 until 2000, at 
which time he was laid off. He
 was rehired in June 2001, and 
was laid off on September 12. He 
testified that he signed a un-
ion authorization card at the Cafeto Restaurant meeting and that 

no supervisors were present. He 
testified that during the after-
noon of September 12, Lopez and Rojas told him that they were 
going to give him ﬁlayoff for two weeks because there wasn™t 
enough work to do in the company.ﬂ Rosario testified that 
while he was employed by Respondent he had worked as a 
deboner, a cutter, a trimmer, and a packer. 
Moreno, a cutter and stripper, 
was hired by Respondent in 
December 1999, and was laid off 
on September 12. He signed a 
union authorization card on August 
24, at the Cafeto Restaurant 
and testified that no supervisors were present. He testified that 
at 2 p.m. on September 12, Lop
ez told him, ﬁ[S]tay home for 
two weeks because work is slow.ﬂ  
Ramon Diaz, a warehouse work
er, began his employment 
with Respondent in October 1998.
 He was laid off on Septem-
ber 12. He testified that duri
ng the afternoon of September 12, 
Rojas told him, ﬁ[G]o home because there was no work for 
me.ﬂ Rafael Mora, a trimmer,
 worked for Respondent from 
December 1998 until the end of 1999. He started working there 
again in August 2001, and was laid off on September 12. The 
complaint lists the names of 10 additional employees who were 
laid off between September 13 and 25. They did not testify.  
Notations on the employment reco
rds contained in the record as 
General Counsel™s Exhibit 11 i
ndicate that the following em-
ployees may have held the indi
cated positions: Pena-packer; Polanco-trimmer; McKensie-pack
er; and Vasquez-packer. Gen-
eral Counsel Exhibit 25 indicates that McKensie was a 
ﬁhelper.ﬂ The record does not show
 what jobs the other laid-off 
employees held.  
Attachments to General Counsel
 and Charging Party™s briefs 
show that there were 21 employees newly hired after Septem-
ber 12. The record does not show
 what positions these employ-
ees were hired to fill.  
B. Discussion and Conclusions 
1. Alleged discharge of Lora 
The complaint alleges that Respondent discharged Lora on 
September 22. Lora signed a 
union authorization card on Sep-
tember 18, and distributed seven cards to other employees. I 
credit his testimony that on Friday, September 17, he asked his 
supervisor, Lopez, for permi
ssion to be absent on Monday. 
Lopez told Lora, ﬁno problem.ﬂ Wh
en Lora returned to work on 
Tuesday, September 22, Rojas, a
nother supervisor, told him to 
ﬁtake a week™s vacation.ﬂ Lora went to discuss the matter with 
Peerless, after which Peerless to
ld him, ﬁthe conversation is 
over, go home.ﬂ Peerless testified that Lora was not terminated, 
but instead was suspended for 1 week. 
Under Wright Line, 
251 NLRB 1083, 1089 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the 
Board requires that the Genera
l Counsel make a prima facie 
showing sufficient to support the 
inference that protected con-
duct was a motivating factor in the employer™s decision. Once 
this is established, the burden 
shifts to the employer to demon-
strate that the ﬁsame action woul
d have taken place even in the 
absence of the protected conduct.ﬂ 
Lora signed the union authoriz
ation card on September 18, 
and distributed seven additional 
cards. I credit Rosario™s testi-
mony that Rojas said that Lora 
and Soto were ﬁthe two persons 
that were talking to the employees to join the Unionﬂ and they 
ﬁgot fired because they were the head[s] . . . to get the employ-
ees to get in the Union.ﬂ In addition, I credit Moreno™s testi-
mony that Rojas told several employees ﬁnot to let our minds 
get poisonedﬂ by Lora and Soto. Based on the above I find that 
General Counsel has ma
de a prima facie showing that protected 
conduct was a motivating factor
 in Respondent™s decision. 
Respondent contends that Lora
 was suspended and was not 
terminated. In additi
on, Respondent contends
 that Lora was not 
given permission to be abse
nt on Monday, September 20. 
While Lopez testified that he did not give Lora permission to be 
absent on Monday, I do not credit th
at testimony. Instead I have 
credited Lora™s testimony that
 when he asked Lopez for per-
mission to be absent, Lopez re
plied, ﬁno problem.ﬂ Accord-
ingly, I find that Respondent ha
s not sustained its burden of 
showing that the ﬁsame action w
ould have taken place even in 
the absence of the protected conduct.ﬂ 
With respect to Respondent™s contention that Lora was not 
terminated, Lora testified that on September 21, at a meeting 
with Rojas and Lopez, he was to
ld, ﬁthey wanted to give me 
one week as punishment.ﬂ He testified that Rojas told him ﬁtake 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 426 
a week™s vacation.ﬂ Peerless testified that Lora was suspended 
and Respondent™s position is that he was not terminated. While 
Rosario testified that a meeting 
on August 31, he was told that 
Lora was ﬁfiredﬂ because he was one of the ﬁhead[s]ﬂ to get the 
employees in the Union, there is no indication that Lora was 
told prior to the end of the 1-week suspension that he was 
ﬁfired.ﬂ Accordingly, I find that Lora was given a 1-week sus-
pension because of his union activ
ities, in violation of Section 
8(a)(1) and (3) of the Act.  
2. Alleged discharge of Soto 
Soto signed a union authorizatio
n card on August 24. I credit 
his testimony that on Monday, A
ugust 27, Lopez told him that 
ﬁhe was trying to get the Union inside the companyﬂ and that 
he should be ﬁvery careful with
 what I was doing.ﬂ I further 
credit his testimony that Lopez and Rojas told him that they 
were going to ﬁkeep an eye on meﬂ and that he was Lora™s 
ﬁright hand man.ﬂ As discussed 
previously, I have found that 
Rojas told Rosario that Lora and Soto were the ﬁhead[s]ﬂ to get 
the employees in the Union. I credit Soto™s testimony that on 
Tuesday, August 28, after he pun
ched in, Lopez and Rojas told 
him that Peerless ﬁdidn™t want to see me in the company any 
more.ﬂ Soto was discharged that day. Pursuant to 
Wright Line, 
supra, I find that General Counsel has made a prima facie
 showing that protected conduct wa
s a motivating factor in Re-
spondent™s decision to discharge Soto. 
Peerless told Rojas that Soto needed to produce some docu-
mentation and that if he doesn™t
 produce it, Rojas should not let 
Soto begin work on Tuesday, August 28. On Tuesday morning, 
when Soto appeared for work, Rojas told him that he couldn™t 
start work unless he provided the information. Soto started to 
work anyway. Rojas then contacted Marty Weiner. Marty ap-
proached the table where Soto was working and told him to 
leave. I credit Marty™s testimony that Soto ﬁgot excitedﬂ and 
shook his knife in Marty™s face. Ma
rty told Soto to put the knife 
down but Soto didn™t comply. After telling Soto to put the knife 
down three times, and Soto having refused, Marty called the 

police. Soto left the plant before the police arrived.  
I find that Respondent has 
satisfied its burden under 
Wright Line, 
supra, of showing that Soto would have been discharged 
even in the absence of his union activity. As Marty Weiner 
testified, the knife was 13 inches
 long, it was ﬁthreateningﬂ and 
ﬁdangerousﬂ and wielding such a knife is a dischargeable of-
fense. Accordingly, the allegation is dismissed. 
3. Alleged discharge of Ogando 
Ogando signed a union authorization card at home on August 
23. He did not attend the union m
eeting at the Cafeto Restau-
rant. No showing has been made in the record that Respondent 
knew that he signed the card or that he engaged in any activity 
on behalf of the Union. General Counsel™s brief states that Re-
spondent engaged in ﬁnip in the 
budﬂ tactics. Apparently it is 
General Counsel™s theory that 
Respondent discharged or laid 
off employees even though their union activities, if any, were 
not known to Respondent to ﬁnip in the budﬂ the impending 
unionization. In this connection, the Board™s decision in 
Link Mfg. Co., 
281 NLRB 294 (1986), is instructive. The Board 
stated (id. at 299 fn. 8): 
 Although several of the laid-off employees had signed cards 
and engaged in union activities, it is unnecessary to the find-
ing of discrimination that the Respondent specifically knew of 
the union activities of each of the discriminatees. . . . The Re-
spondent™s reaction was thus in the nature of a ﬁpower dis-
playﬂ in response to the advent of the Union and was unlawful 
without regard to specific knowledge of the prounion activi-
ties of particular employees. 
 Until the summer of 2001 Ogando™s hours were 7 a.m. until 
3:30 p.m. Because he was atte
nding school Ogando asked his 
supervisor, Cruz, if his hours could be changed to start at 6 a.m. 
and finish at 2:30 p.m. Cruz agreed to the change. On August 

28, Cruz told Ogando that his 
schedule was being changed to 9 
a.m. to 5 p.m. Ogando told Cruz 
that he would not be able to 
continue going to school with the new schedule. Cruz then 
asked Ogando whether he atte
nded the union meeting at the 
Cafeto Restaurant the previous 
Friday. Ogando replied that he 
had not attended. 
Ogando subsequently discusse
d the matter with Peerless. 
Peerless told Cruz that he would have to comply with the new 
schedule and to report the next day at 9 a.m. I credit Ogando™s 
testimony that he told Peerless ﬁfine, we™ll see each other to-
morrow.ﬂ Later that afternoon Cruz telephoned Ogando and 
told him ﬁit was time to part ways.ﬂ In light of 
Link Mfg. Co., 
supra, I find that General Counsel has made a prima facie
 showing that protected conduct wa
s a motivating factor in Re-
spondent™s decision to discharge Ogando. 
Cruz testified that he changed Ogando™s hours because the 
inventory was not being done corr
ectly and the orders were not 
being filled correctly. While Cruz testified that he changed 
Ogando™s hours back to what they were, I credit Ogando™s tes-
timony that his hours had been 7 a.m. until 3:30 p.m. Indeed, I 
credit Ogando™s testimony that th
e employees in his department 
did not work from 9 a.m. to 5 
p.m. and that after Ogando™s 
discharge, Marti™s hour
s were changed back to 6 a.m. to 2:30 
p.m. I find that Respondent ha
s not sustained its burden of 
showing that Ogando would have 
been discharged were it not 
for the union campaign. Accordingly, I find that Respondent 
discharged Ogando in violation of Section 8(a)(1) and (3) of the 
Act.  
4. September layoffs Fourteen employees were laid off between September 12 and 
25. No showing has been made
 that Respondent was aware 
whether any of these employees had signed union authorization 
cards or whether they had done anything in support of the Un-
ion. Instead, General Counsel™s 
theory is that Respondent in-
tended to ﬁnip in the budﬂ the organizing campaign. As previ-

ously discussed, in view of 
Link Mfg. Co., 
supra, I find that 
General Counsel has 
made a prima facie
 showing that protected 
conduct was a motivating factor in
 Respondent™s decision to lay 
off the employees. 
Respondent contends that the layoffs were necessary because 
of the 9/11 attack on the World Trade Center. Saccardi testified 
that after the first reports of the attack he and Peerless discussed 
that they were going to be ﬁser
iously affected by a catastrophe 
of this scope.ﬂ Peerless testified, ﬁ[A] lot of our businesses, 
restaurant related, airline related, cruise ships related, hotel 
 ATLANTIC VEAL & LAMB
, INC
. 427
related, when the World Trade Center went down I think it was 
fairly well documented that the restaurants, the airlines, the 
cruise ships, all of those i
ndustries suffered tremendously and 
they cut back on their buying.ﬂ 
The record shows that in August 2001, 6020 calves were 
purchased. This decreased to 5595 calves purchased in Septem-
ber, a loss of 7 percent. In
 October, 5190 calves were pur-
chased. This represented a decrease of 14 percent from the 
August purchases. The record furt
her shows that for the month 
of September 2000, 6364 nature calves
2 were killed. In Sep-
tember 2001 the corresponding figure was 4755 calves, a de-
crease of 25 percent. For the month of October 2000, 6883 
nature calves were killed. The corresponding figure for October 
2001 was 5613 calves, a decrease of 18 percent.   
In view of the above, I believe that Respondent has satisfied 
its Wright Line 
burden of showing that 
the ﬁsame action would 
have taken place even in the ab
sence of the prot
ected conduct.ﬂ 
Accordingly, the allegation is dismissed. 
5. Failure to recall 
The complaint alleges that, with the exception of Jose Her-
nandez, Respondent has failed to 
recall the laid-off employees. 
Only four of the laid-off empl
oyees testified. During the time 
that Rosario worked at the plant, he worked as a deboner, a 
cutter, a trimmer, and a packer. Moreno was a cutter and strip-
per. Diaz was a warehouse work
er and Mora was a trimmer. 
After September 12, there were 
21 newly hired employees. The 
record does not show what pos
itions these employees held. 
In order to show that an employer has failed to recall a laid-
off employee it must be demonstrated that a job was filled 
which should otherwise have been
 offered to the laid-off em-
ployee. Inasmuch as Rosario ha
d been a deboner, cutter, trim-
mer, and packer, he had basically 
performed all of the jobs that 
were being performed in the plant. Thus, even though the re-
cord does not show what jobs 
the 21 new employees were hired 
for, clearly at least one of th
e positions was for a deboner, cut-
ter, trimmer, or packer. I find,
 therefore, that Respondent has 
violated the Act by not recalling 
Rosario. As to the other laid-
off employees, no showing has b
een made that jobs became 
available which were the same j
obs which they previously per-
formed. Accordingly, with respect to the laid-off employees 
other than Rosario, the allegation is dismissed. 
6. Plant closure 
The complaint alleges that Respondent violated the Act by 
threatening employees with plant closure if they selected the 
Union as their collective-bargaining representative. I credit 
Rosario™s testimony that on A
ugust 31, Rojas told employees 
that if the Union ﬁcame inﬂ Peerless would ﬁclose the business 
and move to Indiana.ﬂ This was corroborated by Moreno. I also 
credit the testimony of Diaz that Rojas told employees that ﬁif 
we continue this idea about the Union,ﬂ Peerless ﬁwas going to 
close the company as he had done on other previous occa-
sions.ﬂ Accordingly, I find that 
Respondent has violated the Act 
by threatening plant closure if the employees select the Union 
                                                          
 2 BOB calves are newborn calves. Mature calves are approximately 
24 weeks old before they are slaughtered. The bulk of Respondent™s 
purchases are nature calves. 
as their collective-bargaining representative. See 
Quality Alu-
minum Products, 
278 NLRB 338 (1986), enfd. 813 F.2d 795 
(6th Cir. 1987). 
7. Threats to discharge 
I credit Rosario™s testimony that on September 5, Rojas told 
employees that if Peerless found out who was ﬁsigning the 
cards for the Union, they would get fired.ﬂ I also credit Mo-
reno™s testimony that at a meeting of employees Rojas said that 
a consequence of signing the union authorization cards would 
be that ﬁwe could lose our jobs.ﬂ
 I find that through such state-
ments Respondent threatened lo
ss of jobs for supporting the 
Union, in violation of Section 8(a)(1) of the Act. 
8. Interrogation The complaint alleges that Re
spondent interrogated its em-
ployees about their union activities. I credit Moreno™s testi-
mony that Lopez asked him ﬁw
hat I knew about the Union.ﬂ I 
also credit Ogando™s testimony that Cruz asked him if he had 
attended the union meeting at the 
Cafeto Restaurant. I find that 
these questions constitute unlawful
 interrogation, in violation of 
Section 8(a)(1) of the Act. 
9. Surveillance 
The complaint alleges that Re
spondent created the impres-
sion of, and engaged in surveillan
ce, in violation of the Act. 
Lora testified that after he wa
s terminated he was passing out 
union authorization cards about a 
block away from the plant. 
He testified that Cruz was standing in the middle of the block 
ﬁobservingﬂ him. Lora did not 
testify what the ﬁobservingﬂ 
consisted of. He simply testified to the conclusory statement 
that Cruz was ﬁobservingﬂ him. 
Lora also testified that Marty 
Weiner ﬁobservedﬂ him and that 
Rojas and Cruz were standing 
at one of the plants exits, ﬁobs
ervingﬂ him. Ag
ain, no details 
were given as to what the ﬁ
observingﬂ consisted of. I do not 
credit this testimony, and find that General Counsel has not 
sustained her burden of proof. 
In addition, General Counsel 
elicited testimony from Peerless that there was a security cam-
era at each of the plant™s exits. 
If this testimony was intended to 
show unlawful surveillance, it show
s no such thing. There is no 
indication that the cameras served any purpose other than for 
security. Accordingly, I find that General Counsel has not 
shown by a preponderance of the evidence that Respondent 
engaged in unlawful surveillance
 or created the impression of 
surveillance. The allegation is therefore dismissed. 
10. Other allegations 
General Counsel has moved to 
withdraw the allegation that 
Respondent ceased giving Soto a free ride to work and that 
James Fischer was one of the unlawfully laid-off employees. 
The motion is granted and the allegations are withdrawn. 
At the hearing General Counsel amended the complaint to al-
lege that Rojas and Lopez unla
wfully solicited grievances. 
Rosario testified that at a meet
ing of approximately 60 employ-
ees he and two other employees asked Rojas why they had not 
gotten raises. Rojas explained to
 them why they had not gotten 
raises. I find that General C
ounsel has not shown that Respon-
dent solicited grievances or that
 there was a promise or an im-
plied promise to confer benef
its. The testimony merely shows 
that several employees, on their own, asked why they had not 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 428 
received raises. Not only did Roja
s not promise them raises, but 
he told Rosario that ﬁI should be lucky they took me back to 
work.ﬂ I find that General Couns
el has not shown that Respon-
dent solicited grievances in viol
ation of the Act. Accordingly, 
the allegation is dismissed. See 
Bakersfield Memorial Hospital, 
315 NLRB 596, 600 (1994).   
The complaint alleges that Respondent unlawfully refused to 
pay Ogando for work performed the last day of his employ-
ment, September 28. Ogando pun
ched in on September 28, and 
worked the full day. However, he did not punch out. Respon-
dent contends that he wasn™t pa
id for that day because he didn™t 
punch out. I do not believe that
 Respondent has sustained its 
burden under Wright Line, 
supra, of showing that under similar 
circumstances an employee who ha
s worked the day but did not 
punch out isn™t paid. Accordingly, I find that Respondent vio-
lated the Act by refusing to pay Ogando for the hours he 
worked on September 28. Inasmu
ch as I am ordering backpay 
for Ogando, the backpay period 
shall include September 28. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By threatening plant closure, by threatening to discharge 
employees because of their union activities, and by interrogat-
ing employees concerning thei
r union activities, Respondent 
has violated Section 8(a)(1) of the Act. 
4.  By suspending and discha
rging employees for protected 
activity, Respondent has violated
 Section 8(a)(1) and (3) of the 
Act. 
5.  By failing to recall a la
id-off employee because of pro-
tected activity, Res
pondent has violated Section 8(a)(1) and (3) 
of the Act. 6.  The aforesaid unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
Respondent did not violate the Act in any other manner al-
leged in the complaint. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
Respondent, having unlawfully discharged Jeorge Ogando, I 
shall order Respondent to offer 
him immediate and full rein-
statement to his former position,
 or if such position no longer 
exists, to a substantially equiva
lent position, without prejudice 
to his seniority or other rights 
and privileges. In addition, Re-
spondent having unlawfully susp
ended Modesto Lora and hav-
ing unlawfully failed to recall Fr
anklyn Rosario, I shall order 
Respondent to make whole Lora for the 1-week suspension and 
make whole Ogando and Rosario for any loss of earnings they 
may have suffered. Ogando™s 
backpay period shall commence 
September 28, and extend until 
Respondent™s offer of rein-
statement. Rosario™s backpay period shall commence on the 
date a position as deboner, cutt
er, trimmer, or packer became 
available, and extend until the da
te he is recalled by Respon-
dent. Backpay shall be computed in accordance with 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), with interest as com-
puted in 
New Horizons for the Retarded, 
283 NLRB 1173 
(1987).  [Recommended Order omitted from publication.] 
  